Citation Nr: 1452215	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-39 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1972 to April 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen a previously denied claim of entitlement to service connection for PTSD. 

In May 2011, the Board reopened the previously denied claim and remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, to include obtaining military records and affording the Veteran a VA examination. The actions specified in the May 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The most probative evidence of record shows that that Veteran does not have an acquired psychiatric disability, to include PTSD, that had onset in service or that was caused or permanently aggravated by his active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have not been met. 38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1154(b), 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a), 3.384, 4.125(a)(2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by letter sent to the Veteran in September 2007. This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence. The Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting the veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the Veteran's service treatment records (STRs), as well as VA treatment records and service records, including those for the period of the purported in-service suicide of the Veteran's friend. The Veteran was afforded a VA examination in January 2012. The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). However, psychosis is defined by regulation to include only brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384

Establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV). Id. See also 38 C.F.R. § 4.125(a).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999). Service in a combat zone does not establish that a veteran engaged in combat with the enemy. Id. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence. West v. Brown, 7 Vet. App. 70 (1994).

However, revised regulations provide that the evidentiary standard for establishing the required in-service stressor is met in situations where the veteran did not engage in combat with the enemy where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others (fear of hostile military or terrorist activity), and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor. Id. Moreover, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service. Id. 

The Veteran is competent to report observable symptoms, such as pain, that require only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the causes of PTSD. Moreover, as indicated above, the Board must determine, as a question of fact, both the weight and credibility of the evidence. The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152-54 (1996). The Veteran's credibility affects the weight to be given to his lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, facial plausibility of the statements, and the consistency of the statements. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)). 

In this case, the Veteran contends that he has an acquired psychiatric disorder as a result of active service. As to the first element of service connection, evidence of a current disability, the Board does not dispute that the Veteran has been diagnosed with PTSD (July 2009, April 2010, etc.) during the appellate period. He has also been diagnosed with a depressive disorder in April 2010 and a mood disorder in January 2012. While the basis for or reliability of the Veteran's PTSD diagnoses is not clear, it remains that he has indeed been diagnosed with such psychiatric disabilities during the appellate period. 

The Board will now turn its attention to the second element of service connection, evidence of an in-service event, injury, or disease. 

In a September 2007 statement, the Veteran reported, "I guess I feel guilty that there was no way we could help Bubba and seeing him blown to pieces is with me daily." In his September 2007 statement, the Veteran described the relevant stressor as follows: 

We were on scout patrol and had to crawl under some b[arbed] wire. This black guy in our unit we called "Bubba" went first and stepped on a mine. He stayed allowing the other three of us to go under. He was blow[n] to pieces right in front of us. We had to go on to complete our scout. However, we returned in about [five] days and picked up his body and turned [him] into [the] Red Cross. "Bubba" is the only name I remember. However, I see his face in my dreams all the time and know he saved our lives. 

(punctuation added) The statement asserts that those events happened in March 1973 in "Denang", Vietnam, while the Veteran was assigned to the "3rd Marine Recong Bat." and "worked with Special Force team". The Veteran's service records, however, establish that he did not join the 3rd Marine Reconnaissance Battalion until the end of April 1973.

In a July 2008 statement, the Veteran reported that two weeks into Boot Camp his friend John jumped from a second story window due to harassment by Drill Instructors and was killed. Of record is a January 2009 Memorandum of formal finding on a lack of information required to verify stressors for PTSD. Moreover, VA received the Veteran's unit history, which is silent for suicide.

The Veteran's STRs contain no evidence of any psychological or psychiatric problems while on active duty. The Veteran's military records record not a single suicide at the Veteran's unit during the relevant time period cited by the Veteran, June 13, 1972 to July 9, 1972. The records are also consistent as to the Veteran's lack of service in Vietnam or combat service. Specifically, the Veteran's Record of Service includes his service: (1) at the Marine Corps Recruit Depot, San Diego, California, from June 1972 to September 1972; (2) at the First Marine Division, Camp Pendleton, California, from September 1972 to March 1973; and (3) at the Third Marine Division, Okinawa, Japan, from April 1973 to April 1974. The Veteran's DD 214 includes no awards related to combat or Vietnam at all. In short, his service records, to include his STRs, are entirely devoid of references of any kind to Vietnam.  

In the Veteran's initial February 2003 claim he checked the block confirming his service in Vietnam and described his problem as "nerves", but VA captioned it as PTSD in its February 2003 notification letter. In April 2003, VA denied the claim.

The Veteran has offered contradictory statements during the course of the appeal that have not been resolved. Compare, e.g., January 2010 statement to psychiatrist ("I still have . . . nightmares of my traumatic experience[s] in Vietnam") with April 2009 statement to psychology intern (Veteran stated he was not in combat). In a November 2007 VA treatment record, the Veteran complained of flashbacks to the trauma he experienced in Vietnam, an April 2008 VA treatment record includes the Veteran's reference to negative memories that he has from Vietnam, and a January 2010 VA treatment record lists the Veteran's self-described symptoms as including nightmares about the trauma he experienced in Vietnam. The Veteran has not explained his concession in an April 2009 VA treatment record that he served in Okinawa and was rejected when he attempted to work in reconnaissance, even though in a November 2008 VA treatment record he had described how he had performed reconnaissance in Vietnam. At the Veteran's December 2002 private examination, he claimed to have served a tour in Vietnam. In addition, the Veteran claims to have served at Camp Lejeune, North Carolina, and not to have served at Camp Lejeune, North Carolina. Compare November 2012 Statement in Support of Claim with December 2013 Statement in Support of Claim. These contradictions and inconsistencies undermine the credibility of the Veteran's statements as well as the probative value of the Veteran's assertions, and it is unclear which, if any, of the Veteran's statements are true. A single inconsistency can be adequate to support an adverse credibility finding. See, e.g., Wang v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003). 

The Board, as fact finder, has determined that while the Veteran is competent to report as to his in-service experiences, he is not credible due to the inconsistencies in his statements as to his in-service experiences that he asserts gave rise to his current acquired psychiatric disabilities. Layno, 6 Vet. App. at 469; Caluza, 7 Vet. App. at 506. It is significant that the Veteran claimed service in Vietnam on an inconsistent basis, to both VA and private treatment providers. It is also significant that the Veteran did not offer statements as to another purported in-service event, the event involving a suicide of his fellow service-member, until the RO denied his claim in April 2008 on the basis that his original claimed in-service event was not verified.

The Veteran did undergo VA examination in January 2012, and the examiner noted that the Veteran had a history of falsifying his military history, including claims of combat experience in Vietnam, reported that the Veteran did not meet the criteria for a diagnosis of PTSD, and opined that his psychiatric symptoms were less likely than not caused by his service. The examiner noted that the etiology of the Veteran's depression and anxiety appeared to be secondary to the Veteran's history of chronic substance abuse and that there was no evidence that the Veteran's mental health issues or substance abuse issues were secondary to anything which would constitute a bona fide PTSD traumatic event or events while serving on active duty.  In any event, as the Board has found the Veteran not credible as to in-service events, an etiological relationship between any current acquired psychiatric disability, including PTSD, and service cannot be established.  

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is thus denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert, 1 Vet. App. at 53; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD is denied.




____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


